UNITED STATE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54319 LIFELOC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado 84-1053680 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 12441 West 49th Ave., Unit 4 Wheat Ridge, Colorado 80033 (Address of principal executive offices) (303) 431-9500 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common Stock, no par value 2,422,416 Shares (Class) (outstanding at July31, 2011) EXPLANATORY NOTE Lifeloc Technologies, Inc.is filing this Amendment No. 1 (the “Form 10-Q/A”) to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2011 (the “Form 10-Q”), filed with the Securities and Exchange Commission (“SEC”) on August 15, 2011, for the sole purpose of furnishing Amended XBRL Interactive Data Files as Exhibit 101 inaccordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q. ITEM 6. EXHIBITS The following exhibits are filed with this report on Form10-Q/A or are incorporated by reference: Exhibit No. Description of Exhibit Articles of Incorporation, dated as of December 29, 1983 (1) Articles of Amendment to the Articles of Incorporation, dated as of July 10, 1986 (1) Articles of Amendment to the Articles of Incorporation, dated as of August 18, 1986 (1) Articles of Amendment to the Articles of Incorporation, dated as of April 18, 1988 (1) Articles of Amendment to the Articles of Incorporation, dated as of April 1, 1991 (1) Articles of Amendment to the Articles of Incorporation, dated as ofMay 10, 1993 (1) Articles of Amendment to the Articles of Incorporation, dated as ofMay 11, 1992 (1) Articles of Amendment to the Articles of Incorporation, dated as ofNovember 17, 1997 (1) Articles of Amendment to the Articles of Incorporation, dated as ofJuly 15, 1998 (1) Articles of Amendment to the Articles of Incorporation, dated as ofApril 1, 1994 (1) Bylaws(1) Form of Certificate representing Common Stock(1) 2002 Stock Option Plan(1) Lease by and between Lifeloc Technologies, Inc. and Ward West Properties LLC, dated December 12, 2006 (1) First Lease Amendment and Extension, dated May 1, 2010, to the Lease by and between Lifeloc Technologies, Inc. and Ward West Properties LLC, dated December 12, 2006 (1) Contract No. 071B0200005 between the State of Michigan and Lifeloc Technologies, Inc., dated October 5, 2009 (1) Technology Transfer Agreement between Lifeloc Technologies, Inc. and Fuel Cell Sensors, dated June 1, 2010 (1) Form of Standard Distribution Agreement (1) Business Loan Agreement between Lifeloc Technologies, Inc. and Citywide Banks, dated May 11, 2010, as amended (1) Representation Agreement between Crossco Manufacturers Representatives, Inc. and Lifeloc Technologies, Inc., dated February 2, 2009 (2) 31.1 * Certification of Principal Executive Officer Pursuant To Section302 Of The Sarbanes—Oxley Act Of 2002 31.2 * Certification of Principal Financial Officer Pursuant To Section302 Of The Sarbanes—Oxley Act Of 2002 32.1 * Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 * Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 101 ** Amended Interactive Date Files Pursuant to Rule 405 of Regulation S-T. Incorporated by reference to our Registration Statement on Form 10-12G, filed on March 31, 2011. Incorporated by reference to our Registration Statement on Form 10-12G (Amendment 1), filed on May 11, 2011. * These exhibits were previously included or incorporated by reference in our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011. ** Furnished herewith. 2 SIGNATURE Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Lifeloc Technologies, Inc. August24, 2011 /s/Kristie L. LaRose Date Kristie L. LaRose Vice President of Finance and Administration (Principal AccountingOfficer) 3 Exhibit Index Exhibit No. Description of Exhibit Articles of Incorporation, dated as of December 29, 1983 (1) Articles of Amendment to the Articles of Incorporation, dated as of July 10, 1986 (1) Articles of Amendment to the Articles of Incorporation, dated as of August 18, 1986 (1) Articles of Amendment to the Articles of Incorporation, dated as of April 18, 1988 (1) Articles of Amendment to the Articles of Incorporation, dated as of April 1, 1991 (1) Articles of Amendment to the Articles of Incorporation, dated as ofMay 10, 1993 (1) Articles of Amendment to the Articles of Incorporation, dated as ofMay 11, 1992 (1) Articles of Amendment to the Articles of Incorporation, dated as ofNovember 17, 1997 (1) Articles of Amendment to the Articles of Incorporation, dated as ofJuly 15, 1998 (1) Articles of Amendment to the Articles of Incorporation, dated as ofApril 1, 1994 (1) Bylaws(1) Form of Certificate representing Common Stock(1) 2002 Stock Option Plan(1) Lease by and between Lifeloc Technologies, Inc. and Ward West Properties LLC, dated December 12, 2006 (1) First Lease Amendment and Extension, dated May 1, 2010, to the Lease by and between Lifeloc Technologies, Inc. and Ward West Properties LLC, dated December 12, 2006 (1) Contract No. 071B0200005 between the State of Michigan and Lifeloc Technologies, Inc., dated October 5, 2009 (1) Technology Transfer Agreement between Lifeloc Technologies, Inc. and Fuel Cell Sensors, dated June 1, 2010 (1) Form of Standard Distribution Agreement (1) Business Loan Agreement between Lifeloc Technologies, Inc. and Citywide Banks, dated May 11, 2010, as amended (1) Representation Agreement between Crossco Manufacturers Representatives, Inc. and Lifeloc Technologies, Inc., dated February 2, 2009 (2) 31.1 * Certification of Principal Executive Officer Pursuant To Section302 Of The Sarbanes—Oxley Act Of 2002 31.2 * Certification of Principal Financial Officer Pursuant To Section302 Of The Sarbanes—Oxley Act Of 2002 32.1 * Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 * Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 101 ** Amended Interactive Date Files Pursuant to Rule 405 of Regulation S-T. Incorporated by reference to our Registration Statement on Form 10-12G, filed on March 31, 2011. Incorporated by reference to our Registration Statement on Form 10-12G (Amendment 1), filed on May 11, 2011. * These exhibits were previously included or incorporated by reference in our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011. ** Furnished herewith. 4
